In the United States Court of Federal Claims
                                                 No. 20-438 C
                                       Filed Under Seal: March 25, 2022
                                           Reissued: April 20, 2022 *

* * * * * * * * * * * * * * * * * * * * * *
                                          *
LESLIE BOYER,                             *
                                          *
                  Plaintiff,              *
                                          *
       v.                                 *
                                          *
THE UNITED STATES,                        *
                                          *
                  Defendant.              *
                                          *
 * * * * * * * * * * * * * * * * * * * ** *

Jon C. Goldfarb, Wiggins Childs Pantazis Fisher & Goldfarb, LLC, of Birmingham, AL, for
Plaintiff.

Kara M. Westercamp, Trial Attorney, Commercial Litigation Branch, Civil Division,
Department of Justice, of Washington, D.C., for Defendant.

                                           OPINION AND ORDER

SOMERS, Judge.

        This case is brought by Plaintiff Leslie Boyer, a female clinical pharmacist at the
Veterans Affairs Medical Center of Birmingham, Alabama (“BVAMC”), who alleges gender
discrimination in violation of the Equal Pay Act (“EPA”). Plaintiff’s claim arises out of her
discovery, three years after her hiring, that a male coworker in the same position (“Male
Comparator”), who Plaintiff alleges has less experience than her, was hired after her with a
higher starting pay rate. The justification for the pay differential forms the crux of this dispute.

       Plaintiff, in moving for summary judgment, asserts that BVAMC willfully violated the
EPA by relying on prior salary alone in determining pay rates. The government, in cross-moving
for summary judgment, concedes Plaintiff has established a prima facie case under the EPA;
however, it asserts as an affirmative defense the use of a “factor other than sex” in determining

*
  Pursuant to the protective order entered in this case, this opinion was filed initially under seal. No redactions were
proposed; and the Court made minor typographical and stylistic corrections.
Plaintiff’s and Male Comparator’s pay rates, citing the statutory and regulatory authorities that
govern federal pay determinations. 1 For the reasons that follow, the Court denies Plaintiff’s
motion for summary judgment and grants the government’s cross-motion.

                       BACKGROUND AND PROCEDURAL HISTORY

        As is evident from the briefs in this case, what constitutes the factual record in this case
appears to be uncontested. 2 The parties, however, put genuine issues of material fact in dispute
by the markedly different conclusions they draw from the evidence in the record. An overview
of the relevant hiring process, Plaintiff’s and Male Comparator’s appointments, and the
proceedings to date is necessary to understand Plaintiff’s claim.

A. Hiring Process at BVAMC

        Generally, new hires (or “appointments”) in the federal government are made at the
minimum rate of pay (or “step”) for the appropriate grade of the individual under the General
Schedule (“GS”) system. See 5 U.S.C. § 5333. In order to depart from the minimum step, an
agency must justify the step increase it intends to offer the individual. Id. In pertinent part,
5 U.S.C. § 5333 provides that, pursuant to regulations, federal agencies may appoint an
individual above the minimum step “for such considerations as the existing pay or unusually
high or unique qualifications of the candidate, or a special need of the Government for his
services . . . .” Id.

        Although Plaintiff and Male Comparator, as pharmacists, were hired pursuant to
38 U.S.C. § 7401(3) (and not title 5), 5 U.S.C. § 5333 (as is explained in more depth infra) is
nonetheless relevant to the application of the EPA in this case. Some, but not all Department of
Veterans’ Affairs (“VA” or “Department”) employees, are hired pursuant to title 5 and,
therefore, are directly covered by § 5333. Moreover, the Veterans Health Administration
(“VHA”)—a component of the Department—uses specific policies and procedures to make a
new appointment and to justify a departure from the minimum step of a grade that track nearly
verbatim § 5333’s grounds. VA Handbook 5007/51, Part II, Chapter 3 provides that
“[a]uthorized individuals may, after considering an individual’s existing pay, higher or unique

        1
          The Court assumes the government conceded that Plaintiff established a prima facie case
because this litigation was originally filed in a district court, which, in addition to lacking jurisdiction
over the case, was not bound by Federal Circuit precedent that requires an EPA plaintiff to “establish that
the pay differential between the similarly situated employees is ‘historically or presently based on sex.’”
Gordon v. United States, 903 F.3d 1248, 1254 (Fed. Cir. 2018) (quoting Yant v. United States, 588 F.3d
1369, 1372 (Fed. Cir. 2009)), vacated following joint stipulation of voluntary dismissal, 754 F. App’x
1007 (Fed. Cir. 2019).
        2
          To date, the parties have not objected to, or contested the admissibility of, any materials
presented in the record or attached in support of their briefs. Rather, the parties simply draw two different
conclusions from the same set of facts presented to the Court.
                                                     2
qualifications, or special needs of VA, appoint [certain employees] . . . at rates of pay above the
minimum rate of the [highest applicable rate range for the] appropriate grade.” See ECF No. 43
at 4 (“Gov.’s Mot. Summ. J.”) (citing ECF No. 44 at 18 (“Appx”)). 3 To do so, the VA considers
the following “Criteria for Pay Determinations”:

        The following factors must be documented and forwarded to the authorizing
        official for consideration when requesting appointment of an individual at a rate
        above the minimum rate of the grade:

            a. Recommended grade, step and salary rate;

            b. Reason for requesting an appointment above the minimum rate of the
        grade. This may include information on the candidate’s existing pay or recent
        salary history, competing job offer(s), higher or unique qualifications, or special
        needs of VA . . . .

Appx 19. Thereafter, “the selecting official is required to ‘forward the recommendation for
appointment above the minimum rate of the grade to the appropriate professional or similar
standards board.’” Gov.’s Mot. Summ. J. at 5 (quoting Appx 20). “The board will consider this
information when making a formal recommendation regarding the candidate’s qualifications, and
recommended grade and step upon appointment.” Appx 20. Such board recommendations “may
serve as the justification to support an appointment above the minimum rate of the grade.” Id.
Furthermore, “[a] brief narrative . . . should be included which provides pertinent information
regarding the basis of the recommendation as it relates to the candidate’s existing rate of pay,
recent salary history or competing job offer, higher or unique qualifications or special needs of
the VA.” Id.

       The relevant board in the instant case is the Veterans Integrated Service Networks
7 Pharmacy Professional Standards Board (“VISN 7 Board” or “Board”), which has the


        3
          As a general housekeeping matter, the Court notes that throughout the briefing in this case, the
parties direct the Court’s attention to what are effectively the same source materials, but which appear
at—and are duplicated throughout—numerous points on the docket. For example, in Plaintiff’s motion
for summary judgment, she cites an affidavit quote at “ROI 103.” Pl.’s Mot. Summ. J. at 6. This
references a document within a “Record of Investigation” that was filed by the government in the
Northern District of Alabama, prior to this case being transferred here. Plaintiff notes that the quote is
also located at “Doc. 6 p. 111.” Id. n.1. The government here, however, cites the same quote in its
motion for summary judgment as “Appx201,” referring to the more recently filed “Administrative
Record” at ECF No. 44 (plus attachments). Gov.’s Mot. Summ. J. at 17. This could create a confusing
mess of references, double references, and cross-references. On October 30, 2020, the government filed a
four-part appendix to its cross-motion for summary judgment. ECF No. 44, 44-1, 44-2, 44-3. As the
Appendix contains most, if not all, of the documents referred to by the parties in their cross-motions, the
Court will cite to the government’s appendix (“Appx”) throughout this opinion when drawing upon the
factual record, unless a cited document or record does not appear (or is not as readily identifiable) in the
Appx.
                                                     3
responsibility “to advance the professional standards of pharmacy by determining eligibility for
employment and grade qualifications for GS-14 level positions or lower grades where a local
Board cannot be convened.” Appx 35. Moreover, the VISN 7 Board “will, where necessary,
make recommendations for appointment, reassignment, retention, promotion and special within-
grade advancements consistent with the aforementioned grade levels.” Id. Pursuant to the VISN
7 Board’s policy:

       Any request should be submitted to the designated Human Resources
       Representative at the local Medical Center. The HR Representative or designee
       will ensure that all of the appropriate documentation, such as the license,
       application, and where needed, [Official Personnel Folder], are available. The
       Representative will then forward the request and file to the Chair of the Local
       Board or the Chair of the VISN Board, who will determine and convene the
       necessary members to act on the request. The Board’s recommendation, along
       with the supporting documentation, will be returned to the originating HR Office
       for final approval by the Medical Center Director.

Id. In short, the selecting official sends a recommendation for an individual’s appointment,
grade, and step to the Board, which then “act[s] on the request” and presents its recommendation
“for final approval” to the Medical Center Director.

B. Plaintiff’s Appointment and Step Determination

        Plaintiff earned her doctorate in pharmacy in 1999. ECF No. 46 at 6 (“Pl.’s Mot.
Summ. J.”); see also Appx 67. She worked as a staff pharmacist at Pay-Less Pharmacy from
1999 to 2000, Rite Aid Pharmacy from 2000 to 2002, Huntsville Hospital from 2002 to 2005,
and Walgreens from 2005 to 2007. Id. In 2007, Plaintiff accepted a position as a pharmacy
manager at Kroger Pharmacy, a position in which she remained part time until her move to
BVAMC. 4 Pl.’s Mot. Summ. J. at 6–7. Finally, Plaintiff worked as a staff pharmacist at the
State of Alabama-North Alabama Regional Hospital in Decatur, Alabama, from 2011 until
shortly before BVAMC hired her in 2015. Appx 67.

       In February 2015, Plaintiff applied for a position as a clinical pharmacist with BVAMC.
Gov.’s Mot. Summ. J. at 6 (citing Appx 59–66). In her application, Plaintiff listed her salary at




       4
        There is some ambiguity in the record over whether and when Plaintiff worked full-time at
Kroger Pharmacy. For now, the matter is irrelevant to the question before the Court on summary
judgment.
                                                  4
North Alabama Regional Hospital as “105,000.00 USD Per Year” and her salary at Kroger
Pharmacy as “120,000.00 USD Per Year.” Id. at 6–7 (citing Appx 63). 5

        Prior to her start, Plaintiff exchanged a series of emails with Monica Sfakianos, Associate
Chief, Pharmacy Service, concerning a range of topics, including an official start date and salary
with BVAMC. Appx 71–73. On June 9, 2015, Plaintiff emailed Sfakianos stating: “I am
currently just filling in for Kroger. Our census at the hospital is down to six patients and should
be down to two later this week, so I am no longer employed by the State of Alabama.” Appx 71.
Plaintiff continued:

        Also, Ramona mentioned that I could send copies of my W-2 forms or payroll
        stubs from Kroger and the State [of Alabama] and she would pass the information
        along to the review board that I have worked two jobs the last four years. Kroger
        did not pay me a premium rate for the hours I worked. I have asked around and it
        is a very conservative rate . . . . I would like to know if this is acceptable with you
        for her to communicate this salary information to the review board for me.

Id. In reply the same day, Sfakianos said:

        Send [me] anything you can that I can justify meeting salary!!

        The GS 12 pay scale ranges from step 1 $96,133 to step 10 $124,980. They do
        not base it on years of experience. It is more based on education, residency,
        published articles, BCPS, etc… but they do consider salary matching. Although, I
        don’t think they will let us use the combined salaries to match our salary. We will
        surely try!

Id. The next day, Plaintiff responded with:

        Monica, I faxed information confirming my salary and hourly rate from Kroger.
        Please let me know you received it. Does it matter to the board that my current
        employer is Kroger instead of the State of Alabama? I really appreciate you




        5
         It appears that this $120,000 per year salary is actually what Plaintiff would hypothetically have
made if one calculates her part time hourly wages as if she was working in this position full time.
                                                     5
       getting this information to them and I look very forward to working with you and
       the VA!

Appx 72.

        On July 7, 2015, Sfakianos sent a memorandum to the Board recommending Plaintiff’s
appointment to BVAMC, wherein she justified an upward departure from the minimum pay rate
for the grade for the pharmacist position. Appx 70. In relevant part, Sfakianos’ memo states:

       1. The following candidate, [Plaintiff], has been selected as a Clinical
       Pharmacist, Pharmacy Service, GS-660-12, Birmingham VA Medical Center.
       She has met all the requirements to be considered for initial appointment. I
       recommend her initial appointment as a GS-12, Step 7, which is above the
       minimum rate of grade (GS-12, Step 1). This board action is recommended for
       initial appointment and applies to the Licensed Pharmacist Qualifications
       Standards in accordance with the provisions of VA Handbook 5005/55, Part II,
       Appendix G15.

       2. BVAMC will benefit greatly from the addition of [Plaintiff] to our staff. She
       brings a wealth of experience through her fifteen years of pharmacy practice. She
       has extensive experience with direct patient care in both retail and institutional
       settings. She also has advanced clinical skills with medication monitoring and
       making medication recommendations based on clinical efficacy while maintain
       [sic] an annual budget. She most recently has worked directly as a lead
       pharmacist in a mental health institution. This will be of great benefit in dealing
       with this growing population of our veterans. She also has experience with and
       coordinated Joint Commission surveys within pharmacy services.

       3. The recommendation of a GS-12, Step 7 is requested to secure [this] highly
       qualified candidate. GS-12, step 7 is recommended to remain competitive and
       meet current documented salary. In addition, candidate received a very positive
       reference from former employers. The enclosed board action is submitted for
       review and recommendation. . . .

Id. Two days later, July 9, 2015, the Board provided its recommendation that Plaintiff be
appointed as a clinical pharmacist at GS-12, Step 7. Appx 69. In pertinent part, the Board’s
recommendation states:

       [Plaintiff] brings over fifteen years of pharmacy practice. She has extensive
       experience with direct patient care in both retail and institutional settings. She


                                                 6
       also has advanced clinical skills with medication monitoring and making
       medication recommendations based on clinical efficacy while maintain [sic] an
       annual budget. She has extensive experience with pharmaceutical needs of
       mental health patients which will be a benefit in dealing with this growing
       population of our veterans. She also has experience with and coordinated Joint
       Commission surveys within pharmacy services. Due to [Plaintiff’s]
       pharmaceutical skills, education and current salary, the board recommends a
       GS12 step 7 to secure this highly qualified candidate.

Id. The record suggests that William F. Harper, Acting Medical Center Director, approved the
Board’s recommendation on July 10, 2015, Appx 68, and Plaintiff was officially appointed as a
clinical pharmacist on July 12 at GS-12, Step 7 with a basic pay of $115,364, Appx 38.

C. Male Comparator’s Appointment and Step Determination

        Approximately six months after Plaintiff’s hiring, BVAMC hired Male Comparator as a
clinical pharmacist at GS-12, Step 10 with a basic pay of $126,223. ECF No. 32. at ¶ 5
(“Transfer Compl.”). He earned a masters in biological sciences in 2003 from the University of
Alabama in Huntsville, followed by a doctorate in pharmacy in 2006 (seven years after Plaintiff)
from the same institution as Plaintiff. Gov.’s Mot. Summ. J. at 19 (citing Appx 331). He
worked as a pharmacy manager at Rite Aid from 2006 to 2012, Kroger from 2012 to 2015, and
Central North Alabama Health Services, Inc., from 2015 until his hiring at BVAMC in January
2016. Pl.’s Mot. Summ. J. at 7; see also Appx 331.

       On January 6, 2016, Sfakianos sent a memorandum to the Board recommending Male
Comparator’s appointment to BVAMC, wherein—as with Plaintiff—she justified an upward
departure from the minimum pay rate for the position. Appx 334. In relevant part, Sfakianos’
memo states:

       1. The following candidate, [Male Comparator], has been selected as a Clinical
       Pharmacist, Pharmacy Service, GS-660-12, Birmingham VA Medical Center. He
       has met all the requirements to be considered for initial appointment. I
       recommend his initial appointment as a GS-12, Step 10, which is above the
       minimum rate of grade (GS-12, Step 1). This board action is recommended for
       initial appointment and applies to the Licensed Pharmacist Qualifications
       Standards in accordance with the provisions of VA Handbook 5005/55, Part II,
       Appendix G15.

       2. BVAMC will benefit greatly from the addition of [Male Comparator] to our
       staff. He brings a wealth of experience with many years of pharmacy practice.


                                               7
       He has extensive experience with direct patient care, medication management,
       patient counseling, formulary management, Joint Commission standards and
       pharmacy administration.

       3. The recommendation of a GS-12, Step 10 is requested to secure highly
       qualified candidate. GS-12, step 10 is recommended to remain competitive and
       more closely meet current documented salary. In addition, candidate received a
       very positive reference from former employers. The enclosed board action is
       submitted for review and recommendation. . . .

Id. On January 11, 2016, the Board provided its recommendation that Male Comparator be
appointed as a clinical pharmacist at GS-12, Step 10. Appx 333. The Board’s recommendation
states:

       1. BVAMC will benefit greatly from the addition of [Male Comparator] to our
       staff. He brings a wealth of experience with many years of pharmacy practice.
       He has extensive experience with direct patient care, medication management,
       patient counseling, formulary management, Joint Commission standards and
       pharmacy administration. [Male Comparator’s] experience will be valuable in
       treating veterans in the Huntsville CBOC as a new expanded clinic where a
       hybrid model will be utilized between dispensing functions and direct patient
       care.

       2. The recommendation of a GS-12, Step 10 is requested to remain competitive
       and more closely meet current documented salary of this highly qualified
       candidate. In addition, candidate received a very positive reference from former
       employers. The enclosed board action is submitted for review and
       recommendation. . . .

Id. The record suggests that Thomas C. Smith, III, Medical Center Director, approved the
Board’s recommendation on January 22, 2016. Appx 332.

D. Plaintiff’s Discovery of Step Differential

        In July 2018, three years after her hiring, Plaintiff learned she was paid at a lower rate
than three pharmacists she worked with at BVAMC’s Huntsville clinic—one male and two
females. 6 Appx 153, 291. In a July 24, 2018, email to Angela Craig, the Supervisory Human
Resources Staffing Specialist for BVAMC, Plaintiff alleges:

       6
          The VA’s “Investigative Report” for Plaintiff’s “EEO Complaint of Discrimination” includes
the following computation regarding prior salary:
                                                  8
        The past three years I have made $10,000 less per year than all three. I explained
        to Ms. Sfakianos that my performance the last three years has exceeded the other
        three pharmacists and Ms. Sfakianos explained that my salary was a difference in
        the boarding process. She feels that prior salary made a difference for the other
        pharmacists, but I am concerned that my previous salary was not recommended
        clearly to [the Board].

Appx 291. Plaintiff’s email also states, “I have a higher degree than one pharmacist, more
clinical experience and years of experience relative to this career at the VA, and a higher
evaluation than the other pharmacists.” Id. In response to Plaintiff, Craig writes:

        The Professional Standards Board (PSB) set the pay for Pharmacists. The service
        manager send [sic] a recommendation memo to HR. We attach this memorandum
        with your resume and application and send this to the PSB. It is up to the PSB,
        which are the subject matter experts, to take into consideration what the manager
        recommends (grade and step).

Appx 287.

      On July 24, 2018, Plaintiff emailed Sfakianos purporting to cite Office of Personnel
Management (“OPM”) guidance regarding salary and step determinations, which in turn cites as



        Pay information submitted to the Pharmacy Professional Standards Board by [Plaintiff]
        and [Male Comparator] shows that the pay stub provided by [Male Comparator] indicates
        that his previous employer paid him a rate of $62.50 per hour which worked out to yearly
        calculated rate of $130,000 when multiplied by the number of work hours in a year
        (2080). The first pay stub provided by [Plaintiff] indicated that she was paid $4,791.80 in
        a pay period. It also indicated that [Plaintiff] was paid by her previous employer 24 times
        a year for a yearly calculated rate of $115,003. [Plaintiff] also submitted a paystub that
        covered May 17, 2015, to May 23, 2015, indicating she had worked 6.75 hours, this page
        includes a handwritten note that advises this is part-time work, and that HR cannot
        combine full-time and part-time to equal one full-time VA position. She also submitted a
        W-2 tax form indicating that she made $15,627.93 in 2014 from the same employer. The
        W-2 also has a handwritten note indicating it was part-time employment. She also turned
        in a print out indicating pay from 2011 which also includes a handwritten note stating
        that it was not used as it was not current.

        A document showing special rates for the city of Huntsville, Alabama, where the
        Huntsville Clinic is situated, shows that for this locality the rate of pay for GS-12
        positions are as follows: Step 7 at $115,364, Step 8 at $118,570, Step 9 at $121,775, and
        Step 10 at $124,980.

Appx 154–155 (internal citations omitted).
                                                    9
“References” 5 U.S.C. § 5333 and 5 C.F.R. § 531.212. 7 Appx 189–190. On July 30, 2018,
Sfakianos—in responding to each line of Plaintiff’s cited “OPM guidance” in turn—explained
that Plaintiff’s “experience was one of the reasons used for justification for boarding at a step 7”
and that Plaintiff’s “previous full time salary (stub provided) was used by the Board and HR
when the initial step was recommended.” Appx 185. Moreover, the “same boarding factors
were used for all pharmacists hired.” Appx 186. Plaintiff, disagreeing with Sfakianos’ statement
regarding her experience, points to the June 9, 2015, email from Sfakianos telling Plaintiff,
“[t]hey do not base [salary] on years of experience.” Appx 184 (original at Appx 71). Sfakianos
replied:

        I stated . . . that salary is not based on “years” of experience. Your mental health
        experience was noted [in] your boarding request.

        We tried to justify as much as we could. The [clinical pharmacist] position in the
        Huntsville Annex did not require any mental health experience. I agree that your
        4 years working at the State mental health facility was beneficial, as a large
        portion of our population has mental health needs. That is why it was noted in the
        boarding information.

Appx 183 (emphasis in original).

       On August 2, 2018, Plaintiff met with Lorelei Hudson, Assistant Chief Human Resources
Officer for BVAMC, as the “next level” in the grievance process. Appx 97. The day after,
Hudson emailed Sfakianos regarding her own review of the boarding process for Plaintiff, Male
Comparator, and Plaintiff’s two other clinical pharmacist coworkers (both female) 8 who—like
Male Comparator—were hired at Step 10:

        I explained to [Plaintiff] that I determined the board actions were completed in
        accordance with VA Handbook 5005/55 Part 11, Appendix G15. I explained that
        based on this information there was no legal/regulatory basis for me to correct her
        salary. I expressed to [Plaintiff] that salary negotiations should occur when job
        offers are extended and at that time an applicant may decline or accept the job
        offer.

Id.

        7
           Plaintiff begins her email to Sfakianos stating, “Ms. Craig asked for OPM guidance, so I wanted
to send to you also.” Appx 189–190. It is not clear from where or whom Plaintiff received the “Pay Rate
Determination” information, which references 5 U.S.C. § 5333 and 5 C.F.R. § 531.212. Id.
         8
           While Hudson’s email only provides the names of the four clinical pharmacists, the VA’s
“Investigative Report” demonstrates that the two other comparator clinical pharmacists at the Huntsville
clinic at the time of Plaintiff’s grievance were female and boarded at the Step 10 rate. Appx 121.
                                                   10
E. Equal Employment Opportunity Investigation

        Unsatisfied with the response she received from BVAMC, Plaintiff consulted with an
Equal Employment Opportunity (“EEO”) counselor in the VA’s Office of Resolution
Management (“ORM”) on August 3, 2018. Appx 102, 105–08. In the counselor’s report,
Plaintiff’s claim is noted as an alleged EPA violation on the bases of race and sex, for which
Plaintiff seeks “[p]ay equal to her coworkers at the Step 10 rate.” Appx 106. It also notes
Plaintiff’s allegation that “Sfakianos did not accurately account for her past salary, and denied
her request for pay increase when evidence was provided.” Id. On August 17th, in response to
Plaintiff’s consultation with ORM, Renee Smith, Chief of Pharmacy Service, explained:

       The pharmacist application process consists of submitting the applicant’s package
       along with a BVAMC memo with salary recommendation. In accordance with
       the requirements set forth in VA Handbook 5005, Appendix G-15 Licensed
       Pharmacist Qualification Standard, the Pharmacist Professional Standards Board
       reviews the qualifications and application package. The memoranda for boarding
       recommendations for each of the GS-12 pharmacists is submitted as Attachment
       1. In accordance with VA Handbook 5005/86, Part 11, Appendix O, the local
       facility will board appointments for Pharmacist, GS-660-12 and below. The
       Board determines Grade/Step for initial appointments, then the board action is
       routed to the Medical Center Director for signature. A firm job offer is extended
       to the Pharmacist and at that time they may accept or decline the job offer.
       Pharmacist salary negotiation occurs ‘up front’ during the application and
       boarding process which in the case of Ms. Boyer was July 2015.

Appx 121. Smith concluded that “[Plaintiff’s] race and sex where [sic] not a determining factor
in her Step determination,” and “pharmacists of both White and female EEO protected category
were hired at the Step-10 rate.” Id.

        Following an unsuccessful mediation, Plaintiff filed a formal EEO complaint on October
23, 2018, alleging wage discrimination “because of my female gender and race.” Appx 102.
She points specifically to Male Comparator as having “an identical job to mine and was hired in
at a higher level than me despite the fact that I have more experience and superior qualifications
than him.” Id. The record then proceeds with EEO affidavits of Plaintiff, Sfakianos, and other
VA officials, the transcripts of which Plaintiff and the government reference throughout their
briefs.

       The EEO affidavits begin with Plaintiff’s testimony. When asked to identify the officials
responsible for her alleged discrimination, Plaintiff replied, “Monica Sfakianos is responsible for
boarding me.” Appx 168. Regarding her salary determination, Plaintiff testified that Sfakianos


                                                11
“told me that she recommends a certain step and then the rest of the group can either approve
that, go along with it, or disapprove it. So, she recommends the step.” Appx 171. Later,
however, Plaintiff testified, “I think that [Sfakianos] can basically recommend whatever she
wants to recommend. And that the board would approve whatever she recommended.”
Appx 174. Plaintiff continued, “I deserve to be boarded at a step 10 because I perform the same
exact duties as the Pharmacists here in Huntsville. Especially [Male Comparator]. I know his
work history and . . . [h]e has only retail pharmacy experience and has less experience by seven
years.” Id.

        Plaintiff also testified that she had explained to Sfakianos about working two jobs—
Kroger and the North Alabama Regional Hospital—for the seven years preceding her VA
boarding, but Sfakianos “told me that she could not look at my salary from the combination of
my past two jobs . . . .” Appx 175–176. Plaintiff explained that her hospital employment “had a
lower salary there because there were a lot of benefits and perks that no one else offers in
Pharmacy.” Appx 176. For example, Plaintiff “could get off work any time [she] wanted to,”
“accrued like three days of comp time every month,” and “was able to spend – do things with
[her] family a lot easier than [she could] at and [sic] other job.” Id. The hospital closed in May
2015, so Plaintiff “asked Kroger if [she] could work full-time for them. . . . So, [she] worked
basically full-time several weeks until [she] could get in with the VA.” Appx 176–177. Plaintiff
continued:

       And [Sfakianos] said she could not consider neither a combination of my salaries
       from the State of Alabama and Kroger and she could not consider my hourly rate
       from Kroger either because that was considered a premium rate. Well, I have a
       problem with that. That was just another reason I felt it was discrimination. She
       did not even want to consider my salaries. She thought she could give me a lower
       rate because I guess I was laid off from my dream job.

Appx 177.

       Sfakianos also testified. Asked to describe the normal process for boarding a pharmacist,
she explained:

       So when we look at the boarding process to bring [pharmacists] in they may come
       in between a step one and a step ten. Everybody is assumed to come in at the
       minimum which a [sic] step one. To bring someone up – to justify above the
       minimum you have to have specific reasons to justify that. Some examples of
       those reasons are residency. There’s a one and a two-year residency. They could
       get a step for that. If they have a national certification that could qualify for like
       two steps. They have to have very specific qualifications to grant anything above


                                                12
       a step one. Another way to justify bringing someone in above the step one is their
       current salary – is to match current salary as best you can. And so more times
       than not that is the way we bring people in because it helps us get that employee
       in and not expect them to take a loss in pay to come to work for us. And when
       our recommendation goes to Human Resources, they review our justifications and
       they have to agree with that before they will sign off on it as the technical
       representative on the board.

Appx 198–99. Sfakianos testified that she had participated in the boarding of more than twenty
pharmacists, including both Plaintiff and Male Comparator, for whom she “prepared the
recommendation memo.” Appx 199. Asked about her recommendation of each, Sfakianos
testified:

       Each Pharmacist there was boarded based on their current salary. We requested
       that they submit current pay stubs so that we could match. Otherwise, they would
       have been brought in [at] much lower steps. And the salary is the easiest way to
       justify. So we did have pay stubs for each of those employees. We looked – or I
       looked at the current pay scale at that time versus that person’s current salary and
       most closely matched that salary as I could on the step level from one to ten.

Appx 199–200. Sfakianos added this was done “[e]very time” she recommended a pharmacist
for hire. Appx 200. As for Plaintiff’s pay stubs, “we used her most current full time pay stub as
a comparator to rate her steps for her current one full-time job with the VA.” Id. Sfakianos
stated that she “boarded everybody exactly the same without regards to anything special other
than their current pay stubs.” Appx 201.

       The EEO investigation also obtained testimony from members of the Board. Lisa
Ambrose, a pharmacist who served on the Board for Plaintiff and Male Comparator, described
the “normal” boarding process at BVAMC as follows:

       [W]e basically have an algorithm that we look at that says you know if this person
       has had this many years of service then they are rated at this step. If they have
       certain publications, then they are rated at certain steps. So basically it’s an
       algorithm. And then we also historically have taken into account a person’s
       current or most recent pay stubs from the job in which they’re coming from into
       the VA. And we try to match as closely as we can to what they’re currently being
       paid.

Appx 210. Ambrose acknowledged that Plaintiff “may have been offered less than a package
than others based on where she was coming from.” Appx 212. She continued:


                                               13
       I do know that we’ve had Pharmacists with the same exact credentials if you just
       looked at their education and experience. But then if you look at their pay stubs
       of where they’re coming form [sic] it can make a huge difference. It can make
       the difference between a step three and a step ten just based on what they’re
       currently being paid. That’s the biggest factor that we always took into
       consideration. We don’t want to short change people who are coming and taking
       pay cuts to come here. But we don’t want to overpay people if they’re not already
       making the higher amount.

Id.

       Kendra Brookshire, Associate Chief of Pharmacy Service, served as the chairman of the
Board for Plaintiff and Male Comparator. Similarly asked about the normal boarding process,
Brookshire testified:

       So Pharmacists salaries are basically kind of dictated and guided you know
       through Professional Standards Boards. So we have qual [sic] standards that
       would determine the grade. And then the steps are generally based on qualifying
       experience or – generally we would go qualifying experience initially. . . . So we
       look at their education, training, and qualifying experience and kind of go that
       route. But at the end of the day pay stubs can basically trump what would be
       determined by the qualifying experience.

Appx 220. Describing the role of the Board, Brookshire explained:

       The board actually you know are making a recommendation but still, it’s not the
       final say. So you know the process would be if I’m a supervisor and I’m
       submitting a board I would you know evaluate you know the information that I
       have and their background and their experience. And you know I could submit
       that and then the board is going to review that and consider it. But even after that,
       it goes you know through HR and through the VISN for a final determination. So
       it’s really kind of more of a recommendation than an absolute decision. 9

       9
           Later, Brookshire reiterated that the Board’s recommendation is not necessarily final, stating:

       You know neither the supervisor nor really the board has the final say on
       [recommendations]. You know it is not unusual that a supervisor would make one
       recommendation and the board go back and evaluate it and is like no we – you know that
       doesn’t really match up. Or the for the board to make a recommendation it [sic] to get to
       the next level and they say it does not match up. So I think that that’s a really important
       piece. Is that it’s a recommendation process.
                                                     14
Appx 221. Asked again about how salary steps are determined, Brookshire testified:

       So the way that it would normally go is our first scenario is going to kind of be
       you know to look at that relevant experience. But then if the employee – they can
       choose on the front end to provide you know prior pay stubs. Or it could be that
       you know they’re presented with you know this could be your salary, and they’re
       like oh I can’t come for that. You know, and then you know they may be asked to
       provide pay stubs. But at any rate, if their pay stubs would justify a higher salary
       then really that experience – relevant experience kind of just goes to the wayside.

Appx 222. Regarding Male Comparator, Brookshire observed that “[h]e also had an MS Degree
in Biological Sciences and a BS Degree. So those were not required for Pharmacy School, but
that was additional education that he had.” Appx 223. She also indicated that Huntsville “is a
little more challenging area for recruitment . . . so we would certainly have been inclined to be
willing to match pay to get somebody on board.” Appx 227.

F. Subsequent Proceedings and the Instant Case

         Aside from the VA’s “Investigative Report” of February 2019, Appx 151–61, the record
is devoid of conclusions or recommendations by ORM concerning Plaintiff’s formal EEO
complaint. The government suggests this is “because less than two months later, in April 2019,
[Plaintiff] filed suit in the United States District Court for the Northern District of Alabama,
alleging a violation of the [Equal Pay Act] . . . .” Gov.’s Mot. Summ. J. at 19 (citing Boyer v.
Wilkie, No. 2:19-CV-00552-JEO (N.D. Ala. Feb. 13, 2020)). After initially ruling in favor of
Plaintiff on summary judgment, the presiding magistrate judge in that matter determined the
district court lacked subject matter jurisdiction and transferred the case to this Court. Boyer v.
Wilkie, No. 2:19-CV-00552-JEO, 2020 WL 733181, at *1 (N.D. Ala. Feb. 13, 2020) (“Plaintiff
agrees with Defendant that the amount in controversy is greater than $10,000. . . . As such, the
‘Little Tucker Act’ applies to her Equal Pay Act claims and the court lacks jurisdiction over the
claim.”). In transferring the case, the magistrate vacated his earlier ruling on summary judgment.
Id. at *2. Plaintiff’s complaint here, like its predecessor in the district court, alleges the
government “willfully violated the Equal Pay Act by paying Plaintiff lower wages to a similarly
situated male performing a job of equal skill, responsibility and effort under similar working
conditions.” Transfer Compl. ¶ 18.

     With the dispute now firmly before this Court, the parties have crossed-moved for
summary judgment—largely grounded in conflicting interpretations of the same materials in the


Appx 226.
                                               15
record. 10 Plaintiff asserts she has undisputedly established a prima facie case under the EPA.
Pl.’s Mot. Summ. J. at 5; see also id. at 16–17. Thus, and as explained more below, the burden
shifts to the government to establish an affirmative defense. On this point, Plaintiff argues that
the record “contains sworn testimony showing that Defendant relied on prior salary alone in
hiring her at a lower rate of pay than her male comparator,” id. at 5, and that experience was not
a factor in BVAMC’s step determination, id. at 25–26. Plaintiff avers that she “undisputedly had
six more years of pharmacy experience,” id. at 25, yet BVAMC paid Male Comparator more
“without identifying any ways in which his experience exceeded Plaintiff’s,” id. at 26.
Therefore, according to Plaintiff, the case “turns on whether Defendant’s sole reliance on prior
salary constitutes reliance on ‘any other factor other than sex’ to establish an affirmative defense
under the Equal Pay Act.” Id. at 6. Plaintiff urges the Court to “follow the numerous courts that
have held that reliance on prior salary, and especially reliance on prior salary alone, is
insufficient to establish an affirmative defense under [the Equal Pay Act].” Id. (emphasis in
original).

        In cross-moving, the government admits that Plaintiff “demonstrates a prima facie case
under the Equal Pay Act . . . because she was paid less than a certain male coworker at
[BVAMC].” Gov.’s Mot. Summ. J. at 1. However, according to the government, BVAMC
“possessed legitimate factors other than gender for the plaintiff’s starting salary.” Id. Citing the
laws governing pay of VHA employees, the government asserts “[t]he plaintiff cannot
demonstrate that the agency considered her gender in establishing her initial base pay . . . .” Id.
Rather, “[t]here is no violation of the [Equal Pay Act] because any disparity in pay is due to the
proper application of the bona fide gender neutral VHA compensation system covering
[Plaintiff] as well as all other [BVAMC] clinical pharmacists.” Id. at 2; see also id. at 24–32.
The government also argues that Plaintiff fails to indicate any pretext for discrimination, having
“presented no evidence that the agency’s proffered nondiscriminatory reasons are untrue and that
intentional discrimination is the real reason [Plaintiff] allegedly received less compensation than
her male comparator.” Id. at 32 (citation omitted) (emphasis in original). Finally, the
government rejects Plaintiff’s allegation of a willful violation of the EPA—which, if found,
extends the relevant statute of limitations—arguing Plaintiff’s complaint “lacks any supporting
facts or circumstances” to support a claim of willfulness. Id. at 34–35.

        Responsive briefing largely restates the arguments set forth in the cross-motions for
summary judgment. Plaintiff’s response challenges the government’s reliance on OPM’s
regulatory scheme, arguing that “Defendant made no finding that [Male Comparator’s]
qualifications were significantly higher compared to Plaintiff’s qualifications; accordingly, the
regulatory language does not authorize reliance on prior salary here.” ECF No. 50 at 17 (“Pl.’s
Resp.”). Reiterating segments of Sfakianos’ testimony, see Appx 201 (“I boarded everybody
exactly the same without regards to anything special other than their current pay stubs”), Plaintiff

       10
            See supra note 3 (regarding the Court’s references to “materials in the record”).
                                                      16
urges the Court “to follow the majority of Circuits that have considered” the issue of prior pay
under the EPA and deny the government’s motion, Pl.’s Resp. at 25. Moreover, “because
Defendant has failed to meet its burden of establishing its affirmative defense . . . the Court
should not reach the pretext stage of the burden-shifting analysis.” Pl.’s Resp. at 26–27.

        The government’s response asserts that “statutory and regulatory authority, as well as
VHA Handbook 5007, all permit an agency to consider existing pay alone in setting the initial
rate of compensation for employees.” ECF No. 49 at 3 (“Gov.’s Resp.”) (emphasis in original).
Even so, “there is actually no dispute of material fact that the board primarily considered prior
pay, but also looked to experience and other factors.” Id. at 7. The government also challenges
Plaintiff’s reliance on EPA case law, given the specific policies and authorities at issue in the
instant matter concerning a federal employee. Id. at 12.

        The reply briefs offer much the same, with Plaintiff reiterating the government’s failure
“to come forward with proof that it considered anything other than prior salary alone” and urging
the Court to “hold that reliance on prior salary alone is insufficient” as an affirmative defense.
ECF No. 55 at 5 (“Pl.’s Reply”) (emphasis in original). Regarding the regulations at issue,
Plaintiff again asserts that “[h]ad [Male Comparator’s] experience indeed been greater than the
Plaintiff’s, and had [BVAMC] made that determination prior to setting his salary, [BVAMC]
would not have run afoul of the [Equal Pay Act] . . . .” Id. at 9. In reply, the government
suggests Plaintiff’s reading of the regulation incorrectly “conflates the determination of whether
a candidate has ‘superior qualifications’ with the selection of the pay rate,” ECF No. 57 at 4
(“Gov.’s Reply”), and it reiterates the “uncontroverted evidence that the agency considered
multiple factors—background, experience, and prior pay—and that while prior pay may have
been afforded more weight, that was likewise permissible” under the governing law. Id. at 12.

       The Court held oral argument on the cross-motions for summary judgment, which are
now ripe for consideration.

                                          DISCUSSION

A. Legal Standard

       1. Summary Judgment

        Rule 56(a) of the Rules of the United States Court of Federal Claims (“RCFC”) provides
that the Court “shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” RCFC
56(a). The party moving for summary judgment “always bears the initial responsibility of
informing the . . . court of the basis for its motion” and must identify the portions of the record


                                                17
that “it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.
Catrett, 477 U.S. 317, 323 (1986) (citing former version of Fed. R. Civ. P. 56(c)).

         “[T]he mere existence of some alleged factual dispute between the parties will not defeat
an otherwise properly supported motion for summary judgment; the requirement is that there be
no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48
(1986). Material facts are those that “might affect the outcome of the suit under the governing
law . . . .” Id. at 248. For a dispute over a material fact to be genuine, the evidence must be
“such that a reasonable jury could return a verdict for the nonmoving party.” Id. “A party
asserting that a fact cannot be or is genuinely disputed must support the assertion by . . . citing to
particular parts of materials in the record” or “showing that the materials cited do not establish
the absence or presence of a genuine dispute . . . .” RCFC 56(c)(1)(A)–(B).

         The judge’s function at the summary judgment stage “is not himself to weigh the
evidence and determine the truth of the matter but to determine whether there is a genuine issue
for trial,” Anderson, 477 U.S. at 249, bearing in mind that “[t]he evidence of the non-movant is
to be believed, and all justifiable inferences are to be drawn in his favor,” id. at 255 (citing
Adickes v. S. H. Kress & Co., 398 U.S. 144, 158 (1970)). “Where the record taken as a whole
could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue
for trial,’” thus making summary judgment appropriate. Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986) (citing First Nat. Bank of Ariz. v. Cities Serv. Co., 391
U.S. 253, 289 (1968)).

        The foregoing also applies in cases, as here, in which the parties have cross-moved for
summary judgment. See Marriott Int’l Resorts, L.P. v. United States, 586 F.3d 962, 968–69
(Fed. Cir. 2009). “[E]ach motion is evaluated on its own merits and reasonable inferences are
resolved against the party whose motion is being considered.” Id. (citing Mingus Constructors,
Inc. v. United States, 812 F.2d 1387, 1391 (Fed. Cir. 1987)). “To the extent there is a genuine
issue of material fact, both motions must be denied.” Id. at 969.

       2. Equal Pay Act

      Enacted in 1963 as an amendment to the Fair Labor Standards Act (“FLSA”), the Equal
Pay Act provides:

       No employer having employees subject to any provisions of this section shall
       discriminate, within any establishment in which such employees are employed,
       between employees on the basis of sex by paying wages to employees in such
       establishment at a rate less than the rate at which he pays wages to employees of
       the opposite sex in such establishment for equal work on jobs the performance of


                                                  18
       which requires equal skill, effort, and responsibility, and which are performed
       under similar working conditions, except where such payment is made pursuant to
       (i) a seniority system; (ii) a merit system; (iii) a system which measures earnings
       by quantity or quality of production; or (iv) a differential based on any other
       factor other than sex . . . .

29 U.S.C. § 206(d)(1). Through the EPA, Congress sought to correct the “serious and endemic
problem of employment discrimination in private industry—the fact that the wage structure of
‘many segments of American industry has been based on an ancient but outmoded belief that a
man, because of his role in society, should be paid more than a woman even though his duties are
the same.’” Corning Glass Works v. Brennan, 417 U.S. 188, 195 (1974) (quoting S. Rep. No.
176, 88th Cong., 1st Sess., 1 (1963)); see also Yant v. United States, 588 F.3d 1369, 1371 (Fed.
Cir. 2009) (stating that Congress acted “to prevent gender-based wage discrimination by
enacting the Equal Pay Act”). The Act is “broadly remedial, and it should be construed and
applied so as to fulfill the underlying purposes which Congress sought to achieve.” Corning
Glass Works, 417 U.S. at 208. In 1974, Congress extended the FLSA’s coverage, including the
EPA, to include most federal employees. Fair Labor Standards Amendments of 1974, Pub. L.
No. 93–259, 88 Stat. 55 (1974); see also 29 U.S.C. § 203(d)–(e).

         Under the EPA, the burden of establishing a prima facie case of wage discrimination rests
on a plaintiff, who “must show that an employer pays different wages to employees of opposite
sexes ‘for equal work on jobs the performance of which requires equal skill, effort, and
responsibility, and which are performed under similar working conditions.’” Corning Glass
Works, 417 U.S. at 195 (referencing 29 U.S.C. § 206(d)(1)). If a plaintiff is successful in
carrying this burden, “the burden shifts to the employer to show that the differential is justified
under one of the Act’s four exceptions.” Corning Glass Works, 417 U.S. at 196; see also
Gordon, 903 F.3d at 1252 (“Once an employee in an EPA case establishes a prima facie case of
salary discrimination, the burden of persuasion shifts to the employer to prove that the wage
disparity was justified by one of four permissible reasons . . . .”). “The burden on an employer to
establish an affirmative defense is ‘a heavy one.’” Cooke v. United States, 85 Fed. Cl. 325, 342
(2008) (quoting Mansfield v. United States, 71 Fed. Cl. 687, 693 (2006)), dismissed, 352 F.
App’x 429 (Fed. Cir. 2009). And “[a]n employer must prove that the gender-neutral factor it
identified is indeed the factor causing the wage differential in question.” Behm v. United States,
68 Fed. Cl. 395, 400 (2005); see also U.S. Equal Emp. Opportunity Comm’n v. Md. Ins. Admin.,
879 F.3d 114, 121 (4th Cir. 2018) (holding that employers must prove “not simply that the
employer’s proffered reasons could explain the wage disparity, but that the proffered reasons do
in fact explain the wage disparity”).

       Centrally relevant in the instant matter is the EPA’s fourth affirmative defense, which
permits employers to use “a differential based on any other factor other than sex . . . .” 29 U.S.C.


                                                19
§ 206(d)(1)(iv). The case law varies among the circuits as to the factors other than sex this
exception can or cannot sustain, and the Federal Circuit has not yet clearly spoken on the issue. 11
The Second Circuit, for example, requires employers to “bear[] the burden of proving that a bona
fide business-related reason exists for using the gender-neutral factor that results in a wage
differential in order to establish the factor-other-than-sex defense.” Aldrich v. Randolph Cent.
Sch. Dist., 963 F.2d 520, 526 (2d Cir. 1992). In the Sixth Circuit, “the ‘factor other than sex’
defense does not include literally any other factor, but a factor that, at a minimum, was adopted
for a legitimate business reason.” U.S. Equal Emp. Opportunity Comm’n v. J.C. Penney Co., 843
F.2d 249, 253 (6th Cir. 1988). The Ninth Circuit, prior to a recent decision that goes a step
beyond, opined that employers “cannot use a factor which causes a wage differential between
male and female employees absent an acceptable business reason.” Kouba v. Allstate Ins. Co.,
691 F.2d 873, 876 (9th Cir. 1982), overruled by Rizo v. Yovino, 887 F.3d 453 (9th Cir. 2018),
and overruled by Rizo v. Yovino, 950 F.3d 1217 (9th Cir. 2020) (en banc). Notably, this Court
has previously “reject[ed] the gloss placed on the statute by the Second, Sixth, and Ninth
Circuits.” Behm, 68 Fed. Cl. at 400. In other circuits, “[t]he factor need not be ‘related to the
requirements of the particular position in question,’ nor must it even be business-related.” Dey v.
Colt Const. & Dev. Co., 28 F.3d 1446, 1462 (7th Cir. 1994); see also Taylor v. White, 321 F.3d
710, 719 (8th Cir. 2003) (“[O]ur concern is not related to the wisdom or reasonableness of the
asserted defense.”).

        The disagreement among the circuits is even more apparent regarding a defendant’s use
of prior or existing salary as the proffered “factor other than sex.” In the Tenth and Eleventh
Circuits, prior pay alone cannot justify a wage differential. See Riser v. QEP Energy, 776 F.3d
1191, 1199 (10th Cir. 2015) (“[A]n individual’s former salary can be considered in determining
whether pay disparity is based on a factor other than sex. . . . However, the EPA ‘precludes an
employer from relying solely upon a prior salary to justify pay disparity.’”) (citation omitted);
Irby v. Bittick, 44 F.3d 949, 955 (11th Cir. 1995) (Prior salary “cannot solely carry the
affirmative defense.”). More nuanced, in the Eighth Circuit, “[w]hen prior salary is asserted as a
defense . . . this court carefully examines the record to ensure that an employer does not rely on
the prohibited ‘market force theory’ to justify lower wages for female employees simply because
the market might bear such wages.” Drum v. Leeson Elec. Corp., 565 F.3d 1071, 1073 (8th Cir.
2009) (citations omitted). The Eight Circuit’s “concern is related solely to the issue of whether
the prior salary is based on a factor other than sex.” Id.

        11
           In Yant v. United States, the Federal Circuit affirmed summary judgment regarding an EPA
claim in favor of the government because the plaintiffs had “failed to raise a genuine issue of material fact
that the pay differential . . . is either historically or presently based on sex.” 588 F.3d at 1372. The circuit
also noted that “the difference in pay [in Corning Glass Works] was based solely on gender. As such, and
consistent with the language of the statute, this was a violation of the [EPA].” Id. at 1373 (emphasis
added). The case did not examine the scope of the EPA’s exceptions but, rather, stands for the
proposition that “[a]n [EPA] violation is established when an employee demonstrates past or present
discrimination based on sex.” Id. at 1374.
                                                      20
        In the Fourth and Seventh Circuits, prior salary alone is a permissible “factor other than
sex.” See, e.g., Wernsing v. Dep’t of Hum. Servs., State of Ill., 427 F.3d 466, 468 (7th Cir. 2005)
(“Wages at one’s prior employer are a ‘factor other than sex’ and so . . . an employer may use
them to set pay consistently with the Act.”); Spencer v. Va. State Univ., 919 F.3d 199, 206 (4th
Cir. 2019) (denying EPA claim in which “the wage difference at issue resulted from the
University setting [claimant’s and comparator’s] pay at 75% of their previous salaries as
administrators”). In stark contrast, the Ninth Circuit recently held that employers, in defending
against a prima facie EPA claim, “must demonstrate that any wage differential was in fact
justified by job-related factors other than sex. Prior pay, alone or in combination with other
factors, cannot serve as a defense.” Rizo, 950 F.3d at 1231.

        The Supreme Court asserted decades ago that the “fourth affirmative defense of the Equal
Pay Act . . . was designed differently, to confine the application of the Act to wage differentials
attributable to sex discrimination.” Washington Cty. v. Gunther, 452 U.S. 161, 170 (1981)
(citations omitted) (emphasis added). Moreover, “[u]nder the Equal Pay Act, the courts and
administrative agencies are not permitted to ‘substitute their judgment for the judgment of the
employer . . . who [has] established and applied a bona fide job rating system,’ so long as it does
not discriminate on the basis of sex.” Id. at 170–71 (quoting 109 Cong. Rec. 9209 (1963)
(statement of Rep. Goodell)).

        To summarize, the circuits are split between prior salary alone being an acceptable factor
other than sex (Fourth and Seventh), prior salary being an acceptable factor when combined with
other factors (Eighth, Tenth, and Eleventh), and prior salary never being an acceptable factor to
consider (Ninth).

         In addition, if a defendant is able to establish that a factor other than sex was used to
justify the salary differential, it is generally accepted that the burden of production shifts to the
plaintiff to demonstrate that the proffered justification for the wage differential is pretextual. See
Moorehead v. United States, 88 Fed. Cl. 614, 624 (2009) (“A plaintiff may counter an
affirmative defense under the Equal Pay Act by producing evidence that ‘the reasons the
employer seeks to advance are actually a pretext for sex discrimination.’”) (citing Aldrich, 963
F.2d at 526); Behm, 68 Fed. Cl. at 400 (“[T]he question of pretext places, at the least, a burden of
production on plaintiffs to come forward with evidence that could disprove (or, if you will,
prevent the employer from proving) the affirmative defense.”). While the Federal Circuit has not
explicitly opined on the question of pretext, other circuits have included this “third” step in their
own Equal Pay Act analyses. See, e.g., Schleicher v. Preferred Sols., Inc., 831 F.3d 746, 752–53
(6th Cir. 2016) (“We have read the EPA to establish a three-step burden-shifting scheme . . . .
Finally, if an EPA defendant proves an affirmative defense, an EPA plaintiff ‘must come
forward with evidence demonstrating the existence of a triable issue of fact’ regarding pretext.”)


                                                 21
(citations omitted); Irby, 44 F.3d at 954 (“When the defendant overcomes the burden, the
plaintiff must rebut the explanation by showing with affirmative evidence that it is pretextual or
offered as a post-event justification for a gender-based differential.”) (citations omitted);
Covington v. S. Ill. Univ., 816 F.2d 317, 322 (7th Cir. 1987) (“Although we realize that a
plaintiff need not establish discriminatory intent . . . we do not believe that the Act precludes an
employer from carrying out a policy which . . . has in no way been shown to undermine the goals
of the EPA.”); but see Rizo, 950 F.3d at 1223 (“EPA claims have just two steps: (1) the plaintiff
bears the burden to establish a prima facie showing of a sex-based wage differential; (2) if the
plaintiff is successful, the burden shifts to the employer to show an affirmative defense. No
showing of pretext is required.”).

       3. Federal Hiring and Pay Authority

        Of particular relevance in the instant matter, Congress has statutorily prescribed the
circumstances under which most federal employees’ initial salary may be set above the minimum
step of the appropriate grade under the GS system. First enacted in 1966, 5 U.S.C. § 5333
provides in relevant part:

       New appointments shall be made at the minimum rate of the appropriate grade.
       However, under regulations prescribed by the Office of Personnel Management
       which provide for such considerations as the existing pay or unusually high or
       unique qualifications of the candidate, or a special need of the Government for his
       services, the head of an agency may appoint, with the approval of the Office in
       each specific case, an individual to a position at such a rate above the minimum
       rate of the appropriate grade as the Office may authorize for this purpose.

5 U.S.C.A. § 5333. In other words, new government employees are presumed to start at the
minimum salary step (or rate) unless “the existing pay or unusually high or unique qualifications
of the candidate, or a special need of the Government” justifies an upward departure. These pay
rate decisions are further governed by OPM regulations outlining agencies’ “Superior
qualifications and special needs pay-setting authority,” which state:

       (a) Agency authority.

               (1) An agency may use the superior qualifications or special needs pay-
       setting authority in 5 U.S.C. 5333 to set the payable rate of basic pay for an
       employee above the minimum rate of the highest applicable rate range for the
       employee’s position of record. . . .




                                                22
       (b) Superior qualifications or special needs determination. An agency may set the
       payable rate of basic pay of a newly appointed employee above the minimum rate
       of the grade under this section if the candidate meets one of the following criteria:

               (1) The candidate has superior qualifications. An agency may determine
       that a candidate has superior qualifications based on the level, type, or quality of
       the candidate’s skills or competencies demonstrated or obtained through
       experience and/or education, the quality of the candidate’s accomplishments
       compared to others in the field, or other factors that support a superior
       qualifications determination. The candidate’s skills, competencies, experience,
       education, and/or accomplishments must be relevant to the requirements of the
       position to be filled. These qualities must be significantly higher than that needed
       to be minimally required for the position and/or be of a more specialized quality
       compared to other candidates . . . .

       (c) Pay rate determination. An agency may consider one or more of the following
       factors, as applicable in the case at hand, to determine the step at which to set an
       employee’s payable rate of basic pay using the superior qualifications and special
       needs pay-setting authority:

               (1) The level, type, or quality of the candidate’s skills or competencies;

               (2) The candidate’s existing salary, recent salary history, or salary
       documented in a competing job offer (taking into account the location where the
       salary was or would be earned and comparing the salary to payable rates of basic
       pay in the same location) . . . .

5 C.F.R. § 531.212.

        Case law on this statutory and regulatory authority is sparse at best. The Court has
identified only one case in which these provisions have been clearly addressed in conjunction
with the EPA. Reviewing a claim brought by an employee of the U.S. Department of Education,
another judge of this Court noted “that ‘existing pay’ is enshrined both in section 5333 and
5 C.F.R. § 531.212(c) as a valid factor in setting the starting pay of federal employees.” North v.
United States, 123 Fed. Cl. 457, 466 (2015).

B. Analysis

       As noted above, despite the Federal Circuit’s decision in Yant v. United States, 588 F.3d
1369 (Fed. Cir. 2009), the government concedes that Plaintiff has established a prima facie case
under the EPA. Gov.’s Resp. at 2 (“As an initial matter, in our answer, we agreed that [Plaintiff]

                                                23
established a prima facie case . . . .”). Accordingly, the crux of this dispute—and the focus of
the cross-motions for summary judgment—comes down to whether the government has
established an affirmative defense. Because “each motion is evaluated on its own merits” with
reasonable inferences “resolved against the party whose motion is being considered,” the Court
now addresses the respective motions in turn. Marriott Int’l Resorts, 586 F.3d at 968–69
(citation omitted).

       1. Plaintiff’s Motion for Summary Judgment

        Plaintiff’s motion for summary judgment boils down to two interrelated assertions, one
legal and one factual. First, Plaintiff asserts that as a matter of law an EPA defendant may not
rely on prior salary alone as a “factor other than sex” in justifying a wage differential. See, e.g.,
Pl.’s Reply at 7. Second, as to the facts, Plaintiff argues that there is no genuine dispute of
material fact that the government relied on prior salary alone in paying Male Comparator more
than Plaintiff. Pl.’s Mot. Summ. J. at 25–26.

        On the legal question, for the reasons discussed below regarding genuine issues of
material fact, the Court does not need to conclusively decide whether prior salary alone is a
factor other than sex in order to rule on Plaintiff’s motion. At this juncture, the Court only needs
to determine, which it easily does, 12 that it is not going to follow the Ninth Circuit’s decision in
Rizo. The legal standard in that case—that prior salary may never be used, even in combination
with other factors, as a defense under the EPA—is the only legal standard under which Plaintiff
could prevail on summary judgment given the material facts in dispute. Under the standards
followed in EPA cases other than Rizo and its progeny, Plaintiff is unable to demonstrate the
absence of a genuine issue of material fact and, therefore, is not entitled to summary judgment on
her claims.



       12
         The opening paragraph of Judge McKeown’s concurrence in Rizo, succinctly describes the
problems with the reasoning of the majority en banc decision:

       The majority embraces a rule not adopted by any other circuit—prior salary may never be
       used, even in combination with other factors, as a defense under the Equal Pay Act. The
       circuits that have considered this important issue have either outright rejected the
       majority’s approach or declined to adopt it. I see no reason to deepen the circuit split.
       What’s more, the majority’s position is at odds with the view of the Equal Employment
       Opportunity Commission (“EEOC”), the agency charged with administering the Act.
       And, perhaps most troubling, the majority fails to account for the realities of today’s
       dynamic workforce, choosing instead to view the workplace in a vacuum. In doing so, it
       betrays the promise of equal pay for equal work and disadvantages workers regardless of
       gender identity.

950 F.3d at 1232 (McKeown, J. concurring).
                                                  24
        The Court begins with Plaintiff’s assertion that “Defendant’s decisionmaker has provided
undisputed testimony that she relied on nothing other than prior salary . . . .” Pl.’s Mot. Summ.
J. at 23–24 (emphasis added). The “decisionmaker,” in Plaintiff’s estimation, is Sfakianos, who,
according to Plaintiff, “set the rates of pay for Plaintiff and [Male Comparator].” Id. at 24.
Plaintiff focuses on Sfakianos’ testimony as part of the VA’s EEO investigation that “[e]ach
Pharmacist there was boarded based on their current salary,” Appx 199, and that she “boarded
everybody exactly the same without regards to anything special other than their current pay
stubs,” Appx 201. Plaintiff also cites “the contents of” Sfakianos’ recommendation letters to the
Board as undisputed evidence “that Plaintiff was the more experienced hire; yet, Sfakianos
recommended that [Male Comparator] be hired at Step 10 and Plaintiff at Step 7 . . . .” Pl.’s
Mot. Summ. J. at 26. Thus, according to Plaintiff, “no reasonable [factfinder] could find that
Defendant based the decision to pay [Male Comparator] more on ‘prior pay and more
experience’” and “judgment should be granted for the Plaintiff.” Id. Respectfully, the Court
disagrees.

        Even if the Court were to adopt Plaintiff’s conclusions from Sfakianos’ testimony, which
was taken three-and-a-half years after Plaintiff’s boarding, that is not the end of the matter—
especially when one views the rest of the record in the light most favorable to the government as
the non-moving party. For example, just prior to Plaintiff’s official hiring, Sfakianos informed
Plaintiff that “[t]hey do not base [salary] on years of experience. It is more based on education,
residency, published articles, BCPS, etc... but they do consider salary matching.” Appx 71
(emphasis added). This communication alone, sent by email during the boarding process,
suggests a multi-layered salary justification. Moreover, the Board’s recommendation cites
Plaintiff’s “pharmaceutical skills, education and current salary” in justifying the step on the
salary scale she was given. Appx 69 (emphasis added). Is a reasonable factfinder to ignore this
more contemporaneous evidence?

        Even if, for the sake of argument, the Court were to grant that the record could arguably
support a conclusion that Sfakianos relied on prior salary alone, the record—viewed in the light
most favorable to the non-movant—could equally support a conclusion that Sfakianos was not
the “decisionmaker.” Thus, a reasonable factfinder could find Sfakianos’ alleged reasoning
immaterial. Per the VISN 7 Board’s policy, the “Representative will then forward the request
and file to the Chair of the [relevant Board], who will . . . convene the necessary members to act
on the request.” Appx 307. Then, “[t]he Board’s recommendation . . . will be returned to the
originating HR Office for final approval by the Medical Center Director.” Id. (emphasis added).
Moreover, Kendra Brookshire, who served as the chairman of the Board for Plaintiff and Male
Comparator, even testified that the Board “mak[es] a recommendation but still, it’s not the final
say.” Appx 221 (emphasis added). So, whose recommendation and decision controls? And,
thus, whose alleged justifications are material? Viewing the record in the light most favorable to
the non-movant, it is the Board’s recommendations and the Medical Director’s decisions with


                                                25
respect to the salaries of Plaintiff and Male Comparator that are material. While Plaintiff may be
able to disprove this at trial, any conclusion to the contrary would require a weighing of facts,
which is inappropriate for summary judgment.

        Plaintiff also seemingly wants the Court to take judicial notice of the fact that she “was
the more experienced hire . . . .” Pl.’s Mot. Summ. J. at 26; see also id. at 25 (“Plaintiff
undisputedly had six more years of pharmacy experience than [Male Comparator].”). Plaintiff’s
argument thus follows that prior salary must be the only factor accounting for the pay
differential. The Court does not dispute that Plaintiff received her doctorate in pharmacy years
before Male Comparator. But what constitutes “experience” is necessarily a factual inquiry. As
the government posits, Plaintiff “did not have [Male Comparator’s] level of pharmacy
management experience, nor his other advanced degrees . . . .” Gov.’s Resp. at 6. During the
VA’s EEO investigation, Brookshire also recalled that Male Comparator had “additional
education . . . .” Appx 223. Moreover, the Board’s recommendation for Male Comparator
specifically cites how his “experience will be valuable in treating veterans in the Huntsville
CBOC as a new expanded clinic where a hybrid model will be utilized between dispensing
functions and direct patient care.” Appx 333. Viewing the record in the light most favorable to
the government, it cannot be said with certainty that years of pharmaceutical experience since
graduation was the only type of “experience” that could have distinguished Plaintiff and Male
Comparator for pay rate purposes. Rather, this question is, again, one that would be suited for
trial.

        Plaintiff’s motion for summary judgment rests entirely on a record that she did not further
develop for purposes of her motion. Plaintiff conducted no additional discovery (beyond initial
interrogatories confirming the roles of individuals referenced in the VA’s EEO Investigative
Report), secured no depositions, and instead relies only on materials compiled for the
Investigative Report as the indisputable proof of the government’s reliance on prior salary alone.
Yet, that very record, as discussed above, leaves a reasonable factfinder with inconclusive results
and genuine issues of material fact.

        To be clear, Plaintiff could very well establish at trial that the government relied on prior
salary alone in justifying the pay differential. But that is not the procedural posture of this case.
Viewing the record in the light most favorable to the non-moving party, a reasonable factfinder
could conclude that other factors were considered and incorporated into the pay differential.
Accordingly, Plaintiff has not met her burden of showing that there are no material facts in
dispute; therefore, summary judgment in favor of Plaintiff is denied.

       2. The Government’s Motion for Summary Judgment




                                                 26
        Turning to the government’s motion, the Court begins by reiterating the undeniable
presence of a triable fact: whether existing or prior pay alone accounts for the pay differential
between Plaintiff and Male Comparator. Above, the Court determined that a reasonable
factfinder, examining the record in the light most favorable to the government, could conclude
that existing or prior pay plus experience (and, perhaps, other factors) were used to set Plaintiff’s
and Male Comparator’s respective salaries and justify the differential. But conversely, as to the
government’s motion for summary judgment, a reasonable factfinder viewing the facts in the
light most favorable to Plaintiff could conclude that existing or prior pay alone explains the
salary differential. Simply put, the parties draw markedly different, but reasonable, conclusions
from the same factual record. Compare Pl.’s Mot. Summ. J. at 26 (describing Sfakianos’
recommendation letters as undisputedly based on prior salary alone, which “[t]he Board and the
approving authority then rubber-stamped”) with Gov.’s Mot. Summ. J. at 31 (citing Sfakianos’
recommendation letter of Plaintiff for the proposition that “experience had been noted in her
boarding action”).

         Moreover, neither party offered additional evidence to support or rebut their conclusions
nor conducted further discovery to aid the inquiry. This disagreement between the parties
regarding whether pay alone or pay plus other factors resulted in the salary differential between
Plaintiff and Male Comparator would necessitate a finding of fact, with the Court weighing the
reliability of witness testimony and documentary evidence. However, because a judge “is not
himself to weigh the evidence and determine the truth of the matter” at the summary judgment
stage, Anderson, 477 U.S. at 249, the Court cannot grant summary judgment to either party on
this factual question.

        This is not the end of the inquiry, though, on the government’s motion for summary
judgment, as the Court must further determine whether the above factual dispute is one that
“might affect the outcome of the suit under the governing law . . . .” Anderson, 477 U.S. at 248.
As to the government’s motion, the statutory and regulatory scheme surrounding the determining
of federal government employee pay rates, as well as an undisputed admission by Plaintiff
regarding factors that affected her salary at her previous employer, answer this question in the
negative. This is because, although the Court cannot conclude on the cross-motions for summary
judgment whether the VA determined the pay rates for Plaintiff and Male Comparator based on
existing or prior pay alone, Plaintiff has only alleged such rates were determined based on
existing or prior pay alone. And, for the reasons discussed below, in the context of setting
federal employee pay, this method qualifies as a factor other than sex under the EPA.

       As was discussed above, Plaintiff urges this Court to adopt the reasoning of either the
Ninth Circuit (that prior salary may never be used, even in combination with other factors, as an
affirmative defense under the EPA) or of the Eighth, Tenth, and Eleventh Circuits (that prior
salary may only qualify as an affirmative defense to an EPA claim if it was considered in


                                                 27
combination with other factors) to determine in this case whether the government’s alleged use
of existing or prior pay alone qualifies as a factor other than sex. In the cases Plaintiff advocates
that the Court follow, the circuits determined that Congress did not intend prior pay to be a factor
other than sex because setting salary based on prior pay may tend to perpetuate the gender-based
pay gap that Congress otherwise intended to eliminate in passing the EPA. Based on this
reasoning, those circuits concluded that Congress could not have intended prior pay alone to be a
factor other than sex.

        However, those circuits were addressing whether Congress intended prior pay to be a
factor other than sex in the context of non-federal employees. They were not examining what
may or may not constitute a factor other than sex in the context of statutory and regulatory hiring
provisions related to federal employees, which, as explained below, explicitly allow for the use
of existing or prior salary alone in determining pay rates. In addition, the facts of the cases
before those circuits do not appear to have any overlap with an undisputed admission made by
Plaintiff that explains why her prior salary was lower than would be typical for a pharmacist of
her experience. Taken together or separately, the federal statutory and regulatory scheme and
Plaintiff’s admission regarding her prior salary demonstrate why, in this case, existing or prior
pay alone qualifies as an affirmative defense under the EPA.

        The Court begins with 5 U.S.C. § 5333, which provides the reasons for which an agency
may depart from the minimum rate of pay for the appropriate grade for a federal government
employee appointed under the GS system. Under the statute, “[n]ew appointments shall be made
at the minimum rate of the appropriate grade” unless “the existing pay or unusually high or
unique qualifications of the candidate” justify appointing “an individual to a position at such a
rate above the minimum rate of the appropriate grade . . . .” 5 U.S.C. § 5333 (emphasis added).

         It is black letter law that statutory construction begins with the language of the statute
itself. VE Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574, 1579 (Fed. Cir. 1990).
“If the language is clear, the plain meaning of the statute will be regarded as conclusive.” Van
Wersch v. Dep’t of Health and Hum. Servs., 197 F.3d 1144, 1148 (Fed. Cir. 1999) (citation
omitted). Turning to the text of § 5333, the Court takes particular note of the use of “or” in the
statutory language. After all, “the plain meaning of ‘or’ is disjunctive,” because “in the English
language, the word ‘or’ unambiguously signifies alternatives.” Id. at 1148, 1151; see also In re
Espy, 80 F.3d 501, 505 (D.C. Cir. 1996) (noting that “a statute written in the disjunctive is
generally construed as ‘setting out separate and distinct alternatives’”) (citation omitted); United
States v. Moore, 613 F.2d 1029, 1039 (D.C. Cir. 1979) (“Normally, of course, ‘or’ is to be
accepted for its disjunctive connotation, and not as a word interchangeable with ‘and.’”)
(footnote omitted). Therefore, § 5333, read literally, states that a new employee may be
appointed above the minimum rate of the appropriate grade based on either “existing pay” or



                                                 28
“unusually high or unique qualifications” (or other factors established by OPM through
regulation).

         Moreover, “Congress is presumed to have intended a disjunctive meaning by using the
disjunctive word ‘or’ . . . .” Markovich v. Sec’y of Health and Hum. Servs., 477 F.3d 1353, 1357
(Fed. Cir. 2007). And “[c]anons of construction ordinarily suggest that terms connected by a
disjunctive be given separate meanings, unless the context dictates otherwise . . . .” Reiter v.
Sonotone Corp., 442 U.S. 330, 339 (1979) (citation omitted). In other words, “[t]he ordinary
rule is that unless a strict grammatical construction frustrates legislative intent, the term ‘or’ is
given a disjunctive interpretation.” Ruben by Ruben v. Sec’y of Dep’t of Health & Hum. Servs.,
22 Cl. Ct. 264, 266 (1991) (citing cases). There is nothing about the grammatical construction of
§ 5333 that suggests anything other than that the ordinary and usual disjunctive meaning of “or”
was intended, nor would use of the disjunctive meaning of “or” result in an unreasonable
interpretation of the statute. The provision simply contains a disjunctive list of reasons that
permit an agency to depart from the minimum pay rate for a new appointment. Indeed, the list
itself is non-exhaustive, with OPM permitted to add additional reasons for a departure. If the
items on the list were intended to be joined by a conjunctive, a non-exhaustive list would make
little sense. Accordingly, it appears clear that the use of “or” in § 5333 was intended to have its
ordinary disjunctive meaning and thus, according to Congress, existing pay alone, without regard
to high or unique qualifications or other factors, is an appropriate reason to depart from the
otherwise minimum rate of pay under the GS system.

        Because it is clear that existing or prior pay alone may be used under § 5333 to determine
pay rates for new GS employees, the next question becomes: how does § 5333 relate to the EPA?
Congress enacted § 5333 in 1966, just three years after its passage of the EPA. See Pub. L. 89-
554, 80 Stat. 467 (1966). Although Congress did not formally extend the FLSA (and thus the
EPA) to cover most federal employees until 1974, one would be hard-pressed to argue that in the
immediate wake of its passage of the EPA, Congress, via § 5333, enshrined in the primary
federal pay statute a policy that would be facially discriminatory under the EPA if it had applied
to federal employees at that time. But more importantly, after Congress’s extension of the EPA
to cover most federal employees in 1974—including GS employees, who are covered by
§ 5333—one would have to find that the EPA and the language regarding existing pay in § 5333
are in conflict with one another to hold that the EPA prohibits the use of existing pay alone in
determining GS employee wages. The Court, however, does not read the two statutes to be in
conflict. Rather, the two statutes are easily harmonized.

        As was discussed above, the Court presumes Congress meant what it said in permitting
federal GS pay rate determinations based on a candidate’s “existing pay or unusually high or
unique qualifications”: under the GS system, existing or prior pay alone may be used in
determining pay above the minimum rate of the appropriate grade. See, e.g., Conn. Nat. Bank v.


                                                 29
Germain, 503 U.S. 249, 253–54 (1992) (“We have stated time and again that courts must
presume that a legislature says in a statute what it means and means in a statute what it says
there.”) (citing cases). The cases that Plaintiff suggests the Court follow, however, hold that the
EPA prohibits the use of existing or prior pay alone in determining wages. That caselaw relates
to the determination of wages by non-federal government employers. The Court here, though, is
presented with a question of federal wage setting and a statute that would conflict with the
interpretation of the EPA set forth in the caselaw Plaintiff cites. In other words, in order to
follow the cases regarding existing or prior pay Plaintiff prefers, the Court would have to find
that the EPA and § 5333 conflict with one another and that the EPA prevails. But, as a matter of
statutory interpretation, “[w]hen confronted with two Acts of Congress allegedly touching on the
same topic, [a] Court is not at ‘liberty to pick and choose among congressional enactments’ and
must instead strive ‘to give effect to both.’” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1624
(2018) (quoting Morton v. Mancari, 417 U.S. 535, 551 (1974)). In this case, giving effect to
both provisions is relatively easy and comports with the precedent in at least two circuits. See
Wernsing v. Dep’t of Hum. Servs., State of Ill., 427 F.3d 466, 468 (7th Cir. 2005); Spencer v. Va.
State Univ., 919 F.3d 199, 206 (4th Cir. 2019). Simply put, to harmonize the EPA and § 5333,
all the Court must do is find that existing or prior pay alone qualifies as a factor other than sex
under the EPA. To find otherwise would not only assume Congress essentially acted contrary to
the EPA’s intent three years after its passage but would also require the Court to read the two
statutes as conflicting with one another.

        There is no reasonable way that one can read the EPA to prohibit the use of existing pay
alone in determining federal employee pay and read § 5333 in a manner that gives effect to its
allowance of the use of existing pay alone in determining initial pay for GS employees. In other
words, if existing pay alone is not a factor other than sex for GS employees, then the EPA and
§ 5333 necessarily conflicted with one another once the 1974 FLSA amendments were enacted
and have continued to conflict in the over 45 years since. Finding such a conflict is unnecessary,
however, as the more natural reading, and the one that harmonizes the two statutes, is to
conclude that existing pay alone—at least for purposes of the federal pay system—is a factor
other than sex. 13 See, e.g., Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1018 (1984) (“[W]here
two statutes are capable of co-existence, it is the duty of the courts, absent a clearly expressed
congressional intention to the contrary, to regard each as effective.”) (internal quotations
omitted); Watt v. Alaska, 451 U.S. 259, 267 (1981) (“We must read the statutes to give effect to
each if we can do so while preserving their sense and purpose.”) (citations omitted).




        13
           To be clear, the Court does not suggest that other courts have incorrectly construed the EPA as
precluding defendants’ reliance on existing or prior pay alone to justify pay differentials between
employees of different sexes. It simply notes that federal employees and the impact of § 5333 were not at
issue in those cases.
                                                   30
          Moreover, finding a conflict between the EPA and § 5333, and thus an implicit repeal of
the existing pay language in § 5333, is not only unnecessary, but it is not permitted unless the
“legislative intent to repeal [is] manifest in the ‘positive repugnancy between the provisions’ of
the two statutes.” California v. United States, 271 F.3d 1377, 1382 (Fed. Cir. 2001) (quoting
United States v. Batchelder, 442 U.S. 114, 122 (1979) and United States v. Borden Co., 308 U.S.
188, 199 (1939)). This is because “[i]t is, of course, a cardinal principle of statutory construction
that repeals by implication are not favored,” Randall v. Loftsgaarden, 478 U.S. 647, 661 (1986)
(quotation omitted), and that “‘Congress will specifically address’ preexisting law when it
wishes to suspend its normal operations in a later statute,” Epic Sys. Corp., 138 S. Ct. at 1624
(quoting United States v. Fausto, 484 U.S. 439, 453 (1988)). Therefore, the Court simply cannot
conclude that enactment of the 1974 FLSA amendments repealed the relevant language in § 5333
unless it “is irreconcilable with [the] earlier statute, or [its] enactment so comprehensively covers
the subject matter of the earlier statute that it must have been intended as a substitute.” Todd v.
Merit Sys. Prot. Bd., 55 F.3d 1574, 1577 (Fed. Cir. 1995) (citing Traynor v. Turnage, 485 U.S.
535, 547 (1988)). There is nothing in the 1974 FLSA amendments, or in the simplicity with
which the two statutes are harmonized, that makes “Congress’ intention to repeal the earlier law
. . . ‘clear and manifest.’” Id. (quoting Radzanower v. Touche Ross & Co., 426 U.S. 148, 154
(1976) and Neptune Mut. Ass’n v. United States, 862 F.2d 1546, 1551 (Fed. Cir. 1988)).

        In order to find the EPA and § 5333 in conflict, and thus that the FLSA amendments
implicitly repealed the existing pay language in § 5333, the Court would have to find that: (1)
when Congress enacted the EPA in 1963 it intended existing pay alone not to be a factor other
than sex; (2) yet Congress enacted § 5333 three years later to allow the federal government to
consider existing pay alone in determining pay rates for GS appointees, which at the time totaled
in excess of one million appointees; (3) Congress eight years later repealed this language in
§ 5333 by implication; and (4) as will be discussed more fully below, Congress 28 years later
enacted another statute that allows for a departure from the minimum pay rate for the grade for
certain VA employees appointed under title 38 based on existing pay alone. This course of
events would seem to be a stretch at best and certainly not the “clear and manifest” intent
required to implicitly repeal § 5333 (especially considering that a natural reading of the two
statutes allows the existing pay provision in § 5333 to stand as a factor other than sex). 14



        14
           It would also mean that if existing or prior pay alone is not a factor other than sex, every time
over the last 45 years that a federal agency hired an employee at a pay rate over the minimum rate for the
pay grade for his or her position based on existing or prior salary alone, as permitted by § 5333 and
5 C.F.R. § 531.212, it was a potential EPA violation (if another employee of a different gender was
performing equal work on a job the performance of which requires equal skill, effort, and responsibility,
and which is performed under similar working conditions and was paid at either the minimum rate or any
other comparatively lower pay rate for the position). With millions of GS employees over this timeframe,
the potential EPA violations are myriad if the relevant language in § 5333 and 5 C.F.R. § 531.212
conflicts with the EPA.
                                                    31
         In addition, Congress has on several occasions amended and even expanded the coverage
of § 5333 since the enactment of the 1974 FLSA amendments. For instance, in 1990, Congress
eliminated the GS-11 threshold for new employees to be paid above the minimum rate for their
grade pursuant to § 5333. Federal Employees Pay Comparability Act of 1990, Pub. L. No. 101-
509, title V, § 529 [title I, § 106, title II, § 211(b)(1)], 104 Stat. 1427, 1449, 1461 (1990). Such
an expansion belies any congressional intent to implicitly repeal § 5333 through the enactment of
the 1974 FLSA amendments.

         The regulation promulgated by OPM to carry out § 5333 further confirms that “existing
salary” or “recent salary history” alone may be used in determining GS employee’s initial pay
rate. It provides that “[a]n agency may set the payable rate of basic pay of a newly appointed
employee above the minimum rate of the grade . . . if the candidate meets one of” two listed
criteria. 5 C.F.R. § 531.212(b). Relevant here is the first criterion regarding “superior
qualifications,” which an agency determines by reviewing “the level, type, or quality of the
candidate’s skills or competencies demonstrated or obtained through experience and/or
education, the quality of the candidate’s accomplishments compared to others in the field, or
other factors that support a superior qualifications determination.” 5 C.F.R. § 531.212(b)(1).
Additionally, “[t]he candidate’s skills, competencies, experience, education, and/or
accomplishments must be relevant to the requirements of the position to be filled” and “[t]hese
qualities must be significantly higher than that needed to be minimally required for the position
and/or be of a more specialized quality compared to other candidates . . . .” Id. If a
determination is made that this criterion is met, the “agency may consider one or more of” a list
of factors, including “[t]he candidate’s existing salary, recent salary history, or salary
documented in a competing job offer,” to determine the step of an employee’s initial pay rate.
5 C.F.R. § 531.212(c)(1)–(2) (emphasis added).

         Plaintiff, in opposing the government’s motion, asserts that subsection (b) allows an
agency to “set the basic pay of a newly appointed employee above the minimum rate only if it
first determines that the candidate has ‘superior qualifications’ which ‘must be significantly
higher than that needed to be minimally required for the position and/or be of a more specialized
quality compared to other candidates.’” Pl.’s Resp. at 17 (emphasis in original). The Court
agrees. From this, however, Plaintiff concludes that “Defendant made no finding that [Male
Comparator’s] qualifications were significantly higher compared to Plaintiff’s qualifications;
accordingly, the regulatory language does not authorize reliance on prior salary here.” Id.
(emphasis added). The Court disagrees.

        First, under Plaintiff’s conflation of the language, an agency would always need to assess
candidates against each other, even though the disjunctive “or” in the regulation permits a
“superior qualifications” determination solely based on a candidate possessing qualities
“significantly higher than that needed to be minimally required for the position . . . .” 5 C.F.R.
§ 531.212(b)(1). Second, engendering even more illogical results, Plaintiff’s interpretation
                                                32
would presumably require the VA—and all federal agencies, for that matter—to compare a
candidate’s qualifications with effectively all other current employees doing the same or similar
work. According to Plaintiff, unless that candidate’s qualifications were “significantly higher”
than all such employees, the candidate would not be eligible for a subsection (c) pay rate
determination above the minimum step of the grade. The regulation, however, speaks only of “a
candidate” and “other candidates,” not “other employees.” In short, Plaintiff’s interpretation is
not a fair reading of the regulation. Moreover, Plaintiff herself was found to have superior
qualifications and was therefore paid above the minimum pay rate for the grade, just as the
regulation envisions.

        In addition, the VA Handbook, 15 consistent with both § 5333 and the OPM regulation,
expressly permits the use of a “candidate’s existing pay or recent salary history, competing job
offer(s), higher or unique qualifications, or special needs of VA” in setting initial pay rates. VA
Handbook 5007/51, Part II, Chapter 3, Subpart 3(b)(1) (emphasis added). Thus, the disjunctive
“or” in the VA Handbook specifically permits use of existing pay or recent salary history alone
without consideration of other factors in determining a VA employee’s pay rate.

        Furthermore, another statute applicable to the VA, enacted in 1991, authorizes the use of
existing pay alone in determining an employee’s salary: “[t]he Secretary, after considering an
individual’s existing pay, higher or unique qualifications, or the special needs of the Department,
may appoint the individual . . . at a rate of pay above the minimum rate of the appropriate grade.”
38 U.S.C. § 7408 (emphasis added). Although this provision does not directly apply to the
appointment of VA pharmacists, the principle is nonetheless the same: Congress has statutorily
allowed pay to be determined through consideration of existing pay alone even after passage of
the EPA. And, as with 5 U.S.C. § 5333, the only way to harmonize 38 U.S.C. § 7408 and the
EPA, while giving effect to all the language in both statutory provisions, is to interpret existing
pay alone to be a factor other than sex.

        Although 5 U.S.C. § 5333 and 38 U.S.C. § 7408 are not dispositive of Plaintiff’s claim,
as she was not appointed under either statute, they are conclusive evidence that, at least for
federal employees, Congress considers existing or prior pay alone to be a factor other than sex.

        15
           The Federal Circuit has recognized that the VA “has not issued a comprehensive set of
regulations implementing the VHA personnel provisions in title 38. Instead, DVA has set forth its
interpretation of the title 38 personnel provisions in the form of manuals, directives, and handbooks . . . .”
James v. Von Zemensky, 284 F.3d 1310, 1318-19 (Fed. Cir. 2002). The circuit has explained that such
documents are “akin to ‘interpretations contained in policy statements, agency manuals, and enforcement
guidelines,” and, as such, “are not entitled to Chevron deference.” Id. at 1319 (quoting Christensen v.
Harris Cty., 529 U.S. 576, 587 (2000)). Rather, “they are accorded a lesser degree of deference
‘proportional to [their] power to persuade.’” Id. (quoting United States v. Mead Corp., 533 U.S. 218, 234
(2001)); see also Martin v. Occupational Safety and Health Rev. Comm’n, 499 U.S. 144, 157 (1991)
(holding that “some weight” is due to informal interpretations though not “the same deference as norms
that derive from the exercise of . . . delegated lawmaking powers”).
                                                     33
OPM’s own regulations confirm this decision. 16 Thus, absent any indication of pretext, 17 the
government’s use of existing or prior pay alone in determining an employee’s salary as part of
the GS or similar system, like that used by the VA for pharmacists and other “hybrid”
employees, 18 is an affirmative defense to an EPA claim. To hold otherwise would read at least
two statutes (both applicable to some employees at the VA), an OPM regulation (applicable to
some employees at the VA), and the VA Handbook off the books. Unless and until Congress so
instructs, this Court declines to “substitute [its] judgment for the judgment of the employer,”
when the factor chosen is “gender-neutral on its face and bona fide – that is, used in good faith
and not in a discriminatory manner – in its application.” Behm, 68 Fed. Cl. at 400. The Court
simply cannot read two federal statutes (both enacted after the EPA) to conflict with the EPA
when a more natural reading harmonizes them. Moreover, it simply cannot be the case that the
VA would have an affirmative defense to an EPA claim based on use of existing or prior pay
alone for employees it appointed under title 5 or 38 U.S.C. § 7408, but not for employees, like
Plaintiff, appointed under another provision in title 38. This would essentially carve VA
employees into distinct classes for the purpose of EPA claims.

        What is more, even if these two federal statutes, and the OPM and VA regulatory
schemes implementing those statutes, did not demonstrate that for federal employees, absent a
showing of pretext, use of existing or prior pay alone qualifies as a factor other than sex, the
Court would need to ignore an undisputed admission of fact by Plaintiff in order to find that the
VA violated the EPA in this case. This is because the undisputed facts of this case demonstrate
why Plaintiff’s prior salary was set at the level it was: Plaintiff explained that her North Alabama
Regional Hospital employment “had a lower salary . . . because there were a lot of benefits and
perks that no one else offers in Pharmacy.” Appx 176. 19 For example, Plaintiff “could get off
work any time [she] wanted to,” “accrued like three days of comp time every month,” and “was


        16
            Indeed, a recent Executive Order supports this interpretation, at least under the law when
Plaintiff was hired. That Executive Order announced that OPM “anticipates issuing a proposed rule that
will address the use of salary history in the hiring and pay-setting processes for Federal employees . . . .”
Exec. Order No. 14,069, 87 Fed. Reg. 15,315 (published Mar. 18, 2022).
         17
            Plaintiff fails to offer any evidence whatsoever that the government’s justification is pretextual.
Rather, she insists the government “has failed to meet its burden of establishing its affirmative defense”
and thus “the Court should not reach the pretext stage of the burden-shifting analysis.” Pl.’s Resp. at 26-
27. The Court, of course, has found otherwise. Plaintiff bears the burden of production to demonstrate
pretext, yet Plaintiff offers no evidence to support a finding of pretext here. Left with nothing but
Plaintiff’s successive rejections of the government’s stated defense, the Court’s hands are tied, and the
affirmative defense carries the day.
         18
            The pay schedule that covers VA pharmacists has the same general structure as OPM’s GS pay
scale. Plaintiff and Male Comparator were paid at the GS-12 grade for their respective pay rates on the
VA’s “Special Rates” scale.
         19
            Ordinarily, a concession like this under Federal Circuit precedent would be fatal to Plaintiff’s
prima facie case under the EPA. However, in this case, the government conceded that Plaintiff had
established a prima facie case of an EPA violation. See supra note 1.
                                                      34
able to spend – do things with [her] family a lot easier than [she could] at and [sic] other job.”
Id.

        Thus, while using prior salary in determining a new appointee’s starting salary “may
serve to perpetuate an employee’s wage level that has been depressed because of sex
discrimination by a previous employer,” Covington, 816 F.2d at 322, the Court knows in this
case, directly from Plaintiff, that her prior salary was “depressed” at her previous employer
“because there were a lot of benefits and perks that no one else offers in Pharmacy,” Appx 176.
In other words, basing a pay rate on a prior salary could perpetuate past discrimination if gender
discrimination led to that lower prior salary, but Plaintiff has not made, much less offered any
evidence to support, such a claim. And the undisputed fact the Court has before it on this point
is an admission by Plaintiff that her prior salary was lower because of “benefits and perks,” not
gender discrimination.

         Facially, the text of the EPA does not suggest any limitations to the broad, “factor other
than sex” catch-all affirmative defense. Given this facially broad catch-all exception, Congress’s
explicit grant of authority to federal agencies to use existing pay alone in determining federal
employees’ salaries in at least two statutes, and Plaintiff’s admission that her lower prior salary
was the result of benefits and perks (and not discrimination), the Court simply cannot rule in the
instant case that the VA violated the EPA (even assuming that the VA used existing salary alone
to set Male Comparator’s pay rate higher than Plaintiff’s). See, e.g., Yant, 588 F.3d at 1374
(“This case, however, is completely devoid of the historical discrimination at issue in Corning
Glass Works, and the record before us does not suggest that the TVHS is hiring female PAs to
avoid liability under the Equal Pay Act. An Equal Pay Act violation is established when an
employee demonstrates past or present discrimination based on sex. There has been no such
showing here.”); Wernsing, 427 F.3d at 470 (“Wage patterns in some lines of work could be
discriminatory, but this is something to be proved rather than assumed. Wernsing has not
offered expert evidence (or even a citation to the literature of labor economics) to support a
contention that the establishments from which the Department recruits its employees use wage
scales that violate the Equal Pay Act and thus discriminate against women. If sex discrimination
led to lower wages in the ‘feeder’ jobs, then using those wages as the base for pay at the
Department would indeed perpetuate discrimination and violate the Equal Pay Act. But as the
record is silent about this possibility, and plaintiffs bear the burden of persuasion in civil
litigation, the Department is entitled to the summary judgment it received.”) (internal citations
omitted).

        In sum, Plaintiff alleges the VA appointed Male Comparator at a higher pay rate based on
his existing pay alone. Although the Court is unable to determine at this stage whether existing
pay alone, or in conjunction with other factors, formed the basis for the pay differential between
Plaintiff and Male Comparator, the Court can conclude that Congress granted agencies the


                                                 35
authority to depart upwardly from the minimum rate of pay for new federal employees hired
under title 5, including some VA employees, and certain other VA employees under title 38,
based on existing or prior pay alone. Subsequent regulations further reinforce this authority.
The Court can also conclude, based on the undisputed facts, that Plaintiff’s prior pay was lower
because Plaintiff’s previous employer, by Plaintiff’s own admission, offered “a lot of benefits
and perks that no one else offers in Pharmacy.” Accordingly, any factual dispute over whether
the agency used existing or prior pay alone or existing- or prior-pay-plus is immaterial to the
“outcome of the suit,” Anderson, 477 U.S. at 248, and cannot be the basis for a genuine dispute
of fact that warrants trial. The government, therefore, “is entitled to judgment as a matter of
law.” RCFC 56(a).

                                        CONCLUSION

       For the foregoing reasons, the Court concludes that Plaintiff has failed to establish the
absence of a genuine issue of fact as to those facts material to her motion for summary judgment.
Accordingly, Plaintiff’s motion for summary judgment is DENIED.

        Furthermore, the Court concludes that Congress permitted the VA to use existing or prior
pay alone in determining pay rates for new appointees. Thus, as to the government’s motion for
summary judgment, any factual question of whether existing or prior pay alone was used in
determining Plaintiff’s and Male Comparator’s pay rates is immaterial to the outcome of this
case, and the government is entitled to judgment as a matter of law. Therefore, the government’s
motion for summary judgment is GRANTED. The Clerk is DIRECTED to enter judgment
accordingly.

IT IS SO ORDERED.



                                                    s/ Zachary N. Somers
                                                    ZACHARY N. SOMERS
                                                    Judge




                                               36